Citation Nr: 0838483	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-39 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE


Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION


The veteran served on active duty from September 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, wherein the RO granted service connection 
for PTSD, with an initial 70 percent evaluation assigned, 
effective April 5, 2004, the date of receipt of the veteran's 
claim for service connection for PTSD.  The veteran timely 
appealed the RO's December 2004 rating action to the Board. 

In February 2005, the veteran testified before a Decision 
Review Officer at the New York, New York RO.  A copy of the 
hearing transcript has been associated with the claims files.  

In March 2007, after the case was certified to the Board in 
February 2007, the Board received duplicate copies of service 
personnel records and a statement from the appellant's 
commanding lieutenant.  Since these newly received records 
are duplicative of evidence already on file, obtaining a 
waiver of RO review or remanding this case for initial RO 
consideration of such evidence is unnecessary.  See 38 C.F.R. 
§ 20.1304 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

A remand is necessary for a new VA examination.  The veteran, 
through his authorized representative, contends that his 
service-connected PTSD has worsened in severity and that it 
warrants a 100 percent initial rating, as opposed to the 
currently assigned 70 percent evaluation.  To this end, in a 
February 2007 statement to VA, accepted in lieu of VA Form 
646, the veteran's representative correctly pointed out that 
the veteran had not undergone a VA psychiatric examination 
since November 2004.  Records appear to indicate that the 
veteran lost his job since his last VA examination.  In light 
of the veteran's specific contentions regarding a relatively 
recent increase in the severity of his PTSD symptomatology, 
his representative's request for a new VA examination, and 
the length of time since the last VA examination in November 
2004, a new examination is in order. 

Where there is evidence of a material change in the veteran's 
condition or, as in the instant case, when the veteran 
asserts that the service-connected disability in question has 
undergone an increase in severity since the time of his last 
VA examination, the prior VA examination report may be 
inadequate for rating purposes and a new VA examination may 
be required.  38 C.F.R. § 3.327(a); 
See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).

Prior to any examination, all outstanding records of 
pertinent medical treatment should be obtained and added to 
the claims file.  In this case, the most recent VA outpatient 
treatment records that have been associated with the claims 
folders are dated in July 2006.  Ongoing VA medical records, 
dated subsequent to July 2006 and pertinent to the issue, 
should be obtained.  Also, in an October 2008 written 
argument, prepared by the veteran's representative, it was 
indicated that the veteran had lost his job as a policeman.  
Records on file, however, show that the veteran made 
eyeglasses; they do not discuss work as a policeman.  The 
representative pointed to an April 5, 2004 VA examination 
report, which is not currently of record.   On remand, an 
attempt should be made to obtain a copy of any April 5, 2004 
VA examination report, if one in fact exists.  38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim); see also 38 C.F.R. § 3.159(c)(2) 
(2006).

Finally, there is a question as to the exact date the veteran 
became unemployed.  It appears that the veteran was employed 
as an optician for many years.  According to VA Form 21-4192, 
submitted in connection with the appellant's claim for 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU), dated July 18, 2005, the veteran stated 
that he had last worked as an optician in February 2005 and 
that he was no longer able to work due to a "disability;" 
the exact nature of the disability was not specified.  In 
contrast, a September 2005 VA primary care note contains 
information that the veteran was still employed as an 
optician.  Also, and as noted in the preceding paragraph, in 
an October 2008 written argument, prepared by the veteran's 
representative, it was indicated that the veteran had lost 
his job as a policeman---per an April 5, 2004 VA examination 
report.  Thus, on remand the VA examiner should fully elicit 
a timeline of the veteran's employment history and provide a 
discussion of the impact that his service-connected PTSD has 
on his ability to maintain employment. 

Accordingly, the case is REMANDED for the following action:

1.  Specifically, the RO should obtain: 
(a) VA outpatient treatment records 
from the Brooklyn VA Medical Center 
dated from July 2006 to the present; 
and (b) a copy of an April 5, 2004 VA 
examination of the appellant, if 
available, as indicated by his 
authorized representative in an October 
2008 written argument.  (See, Informal 
Hearing Presentation, submitted by the 
veteran's representative, dated in 
October 2008, page (pg.) 4).  All 
information, which is not duplicative 
of evidence already received, should be 
associated with the claims folders.  
All requests for records and their 
responses should be clearly delineated 
in the claims folders.
    
2.  After any outstanding records are 
added to the claims folders (to the 
extent available), schedule the veteran 
for a VA psychiatric examination to 
determine the current level of severity 
of impairment caused by PTSD.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folders must be made available to 
the psychiatrist or psychologist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.

The examiner should report a multi-axial 
diagnosis identifying all current 
psychiatric disorders, and offer an 
opinion of the extent to which the 
veteran's service-connected PTSD results 
in social and occupational impairment.  
The multi-axial assessment should also 
include a thorough discussion of Axis IV 
(psychosocial and environmental problems) 
and Axis V (Global Assessment of 
Functioning (GAF) score), with an 
explanation of the numeric code assigned.

To the extent that any unrelated mental 
disabilities are present, the examiner 
should attempt to differentiate 
symptomatology attributable to those 
disabilities from that attributable to 
his service-connected PTSD. Any opinion 
expressed must be accompanied by a 
complete rationale.

The examiner is requested to elicit a 
dateline of the veteran's employment 
history, to include the exact date the 
appellant terminated employment, 
allegedly as an optician.  
Notwithstanding the veteran's current 
employment status, the examiner must 
fully describe the impact that his 
service-connected PTSD has on his ability 
to maintain employment.  The examiner 
should explain in detail the rationale 
for any opinion(s) given.

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue on appeal in light of any 
additional evidence added to the record 
assembled for appellate review.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this remand is to assist the veteran in the 
development of his claim. The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. 
§ 3.655 (2008).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

